DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15-34 are allowed.
The following is an examiner’s statement of reasons for allowance:   The invention as claimed is not disclosed or rendered obvious in view of any prior art.  As to independent claims 15, 21, and 27, all prior art fail to teach or suggest, alone or in combination, with recited system to train a customer service agent trainee, customer service agent trainee system, and method of training a customer service agent trainee which comprises a user interface configured to interact with a customer service agent trainee user and operating to receive a set of annotated media and to receive a set of user responses to a set of training interactions; a data storage device having a non-transitory computer-readable storage medium, the data storage device storing a set of benchmark training data comprising a set of exemplar user training interactions associated with a particular user interaction performance measurement; and a computer processor having an emulator module comprising a dialogue engine and a measurement module, and having a discovery module comprising an evaluation engine, the computer processor having machine-executable instructions operating to generate a first training interaction between the customer service agent trainee and a simulated customer; receive a first set of user responses to the first training interaction; measure a user interaction performance measurement of the user associated with the first training interaction; select, based at least on the user interaction performance measurement, an exemplar user training interaction associated with the user interaction performance measurement; and present the exemplar user training interaction to the customer service agent trainee on the user interface.  No prior art was found that discloses or teaches the limitations of claims 15, 21, and 27.
Claims 16-20, 22-26, and 28-34 are dependent upon claims 15, 21, and 27, respectively, therefore, claims 16-20, 22-26, and 28-34 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Selix (US Patent 11,200,813) teaches systems and methods for improving call center performance.  Nies et al. (US Patent 10,740,712) teach use of analytics methods for personalized guidance.  Yavari (US Patent Application, Pub. No.: US 2014/0322691 A1) teaches an automated training system.  Popeck et al. (US Patent Application, Pub. No.: US 2004/0014016 A1) teach an evaluation and assessment system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THJUAN K ADDY/Primary Examiner, Art Unit 2652